DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
Response to Arguments
Examiner acknowledges the receipt of the Applicant’s Arguments dated September 14, 2021. Claims 21-40 are pending.
Applicant's arguments have been considered but are not persuasive as to Sendai teaching away from an image capture device being configured to detect wavelengths in the visible spectrum. Cutoff filters may be utilized in combination with the image capture device however that does not necessarily preclude the configuration of light sensitive elements of the image capture device itself. Upon further search and consideration, the claims are rejected under 35 U.S.C. 103(a) as discussed below in view of Imaizumi et al. (U.S. Publication 2004/0186351). 
Applicant's arguments have been fully considered but they are not persuasive. Examiner clarifies the previous Office Action as to “cutoff filters may be utilized in combination with the image capture device however that does not necessarily preclude the configuration of light sensitive elements of the image capture device itself.” Both Sendai and Imaizumi disclose reflected light and fluorescent light image acquisition. Imaizumi was applied as a secondary teaching as to the wavelength imaging capabilities of image capture devices utilized in reflected light and fluorescent light image acquisition. As noted by Applicant, Imaizumi also teaches utilizing a light filter to cut off light above 400nm and below 420nm. Without light filters removing illumination energy of particular wavelengths, the image capture device would be void of wavelength restricting filters. Imaizumi teaches producing a visible light image in [0086] and that the entire visible spectrum including the infrared spectrum is emitted in [0090]-[0092] which form reflected light in [0095]-[0096]. Additionally, it is noted that the claims merely recite pixels configured to detect illumination energy of “any” wavelength in the visible spectrum, and not “all” wavelengths simultaneously. Therefore pixels of image capture devices of Sendai, as evidenced by Imaizumi when void of any light filters, are configured to detect illumination energy, including illumination energy of any wavelength in the visible spectrum which comprise reflected light directed toward the image capture devices. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 21-40 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sendai (U.S. Publication 2002/0105505) and in further views of Imaizumi et al. (U.S. Publication 2004/0186351, hereinafter “Imaizumi”).
As to Claim 21 in particular, Sendai discloses an apparatus in Fig. 4 comprising:
at least one illumination light source (110) in Par. [0110] configured to emit illumination energy;
an illumination control system (150) in Par. [0110] and (101, 140) in Par. [0111] connected to the at least one illumination source, wherein the illumination control system comprises a member (100) in Par. [0111] configured to be at least partially inserted into a patient; and
an image capture device (107) in Par. [0111] including a plurality of pixels "pixels" in Par. [0115], wherein each of the plurality of pixels is configured to detect illumination energy of any wavelength in the visible spectrum (during the respective illumination period of each of the white light, IR reflected light, and fluorescent-light image acquisition periods).
Imaizumi teaches in the analogous field of endeavor of endoscopic image acquisition that multiple CCDs produce not only visible light images in [0108] and [0246] yet also wavelengths in the infrared spectrum in [0208] via filter (50) as shown in Fig. 14 located in front of the CCDs for desired imaging characteristics. It would have been obvious to one of ordinary skill in the art that Sendai’s disclosure of utilizing stimulating-light cutoff filter in order to remove unwanted wavelengths is utilized in combination with an image capture device that is configured to detect illumination energy of any wavelength in the visible spectrum as taught by Imaizumi to fulfill the same function with predictable results of image acquisition of desired wavelengths. 
Claims 30 and 36 substantially recite the structure of Claim 21 and are similarly rejected. 
As to Claim 22, Sendai discloses the apparatus of claim 21, wherein the image capture device is configured to form an image “images” in Pars. [0109]-[0110] 
As to Claim 23, Sendai discloses the apparatus of claim 22, wherein the image capture device is configured to generate a composite “composite-image” in [0054] and [0067] of the images formed for each wavelength of illumination energy emitted from the at least one illumination light source.
As to Claim 24, Sendai discloses the apparatus of claim 22, wherein the wavelength of illumination energy includes a sequence of illumination energy corresponding to a green, a blue, and a red light as described in Pars. [0064] and [0112]-[0114].
As to Claim 25, Sendai discloses the apparatus of claim 22, further comprising a processor (330) in Par. [0164] and “control computers” (150)/(200)/(360) in Pars. [0110]/[0142]/[0164] and [0199], wherein the processor is configured to generate a composite of the images formed for each wavelength of illumination energy emitted.
As to Claim 26, Sendai discloses the apparatus of claim 25, wherein the processor is configured to control the illumination control system to produce a sequence of illumination energy corresponding to the wavelength of illumination energy as described in Pars. [0064] and [0112]-[0114].
As to Claim 27, Sendai discloses the apparatus of claim 26, wherein the processor is configured to generate a composite “composite-image” in [0054] and [0067] of the images formed for each wavelength of illumination energy emitted, and wherein the composite is formed based on an intensity of the illumination energy of each wavelength.
As to Claim 28, Sendai discloses the apparatus of claim 21, wherein each of the plurality of pixels is configured to detect illumination energy of a same wavelength for each sequential image in Pars. [0109]-[0110].
As to Claim 29, Sendai discloses the apparatus of claim 21, wherein the illumination control system is configured to select the wavelength of the illumination energy output from the at least one illumination light source in Pars. [0064] and [0112]-[0114].
Claims 31-35 and 37-40 substantially recite the structure of claims 22-29 and are similarly rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the enclosed 892 form. 20080027286 ([0009]), 20050215911 ([0020]), 20030038944 ([0004]), and RE39977 (claim 9) are cited to show visible light spectrum detection.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM B CHOU whose telephone number is (571) 270-3367.  The examiner can normally be reached on M-F 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 

/WILLIAM  CHOU/
Examiner, Art Unit 3795




/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795